ORDER

PER CURIAM.
Lonnie Snelling, (“Appellant”), appeals pro se from a judgment dismissing an action he brought in the Circuit Court of St. Louis County. Appellant filed his First Amended Petition alleging ten causes of action and naming the following as defendants: the State of Missouri, five judges, Lou Fusz Motors Company, Michelin North America, Inc., General Motors Corporation, the law firms of Winning Basso, & Krupp, P.C., Bryan Cave, L.L.P., and Chionuma and Associates, P.C., and three individual Attorneys, Louis J. Basso, Jay L. Kanzler, Jr. and Uzoma A. Odofo. This litigation stems from the dismissal of lawsuits filed by Appellant more than six years ago. On Appeal, Appellant asserts seven points containing multiple arguments of error.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order. We find no error and affirm pursuant to Rule 84.16(b).